Exhibit 10.38

ADVANCE AUTO PARTS, INC.

2008 SARS AWARD AGREEMENT

(STOCK SETTLED)

 

Award Date

 

Number of Shares

at Target Level

 

Grant Price

 

Expiration Date

November 17, 2008

  #   $25.81   November 17, 2015

THIS CERTIFIES THAT Advance Auto Parts, Inc. (the “Company”) has on the Award
Date specified above granted to

[Executive’s name]

(“Participant”) Stock Appreciation Rights (the “SARs”) with respect to the
number of shares of Advance Auto Parts, Inc. Common Stock, $.0001 par value per
share (“Stock”), indicated above in the box labeled “Number of Shares” (the
“Shares”). The initial value of each Share is indicated above in the box labeled
“Grant Price.” The SARs that this Certificate represents shall vest and become
exercisable in accordance with the vesting schedule, all as set forth in
Section 2 below, and upon vesting shall be fully exercisable until the
Expiration Date. This Award is subject to the terms and conditions set forth
below and in the Advance Auto Parts, Inc. 2004 Long-Term Incentive Plan (the
“Plan”). A copy of the Plan is available upon request. In the event of any
conflict between the terms of the Plan and this Award, the terms of the Plan
shall govern. Any terms not defined herein shall have the meaning set forth in
the Plan.

* * * * *

 

1. Duration of SARs. Subject to the following, these SARs shall expire on the
Expiration Date. However, if your employment or other association with the
Company and its Affiliates ends before that date, these SARs shall expire on
Expiration Date or, if earlier, the date specified in whichever of the following
applies :

 

  (a) If your employment or other association is terminated on account of
retirement, the time-vested SARs, as defined in Section 2 below, will expire
ninety (90) days after the date on which all of your SARs are exercisable as to
all of the SARs. If your employment or other association is terminated prior to
March 1, 2012, on account of retirement, your performance SARs, as described in
Section 2 below, will expire ninety (90) days after March 1, 2012. If all of
your SARs are exercisable as of the date of your retirement, your SARs will
expire ninety (90) days after the date your employment or other association ends
on account of retirement. For all purposes of this Award, “retirement” means
termination of employment or other association upon the attainment of at least
age 55 and at least 10 years of service, of which the last three must be
consecutive years with the Company.

 

  (b) If the termination of your employment or other association is on account
of Disability, your time-vested SARs will expire ninety (90) days after the date
of the termination of your employment or other association on account of
Disability. If your employment or other association is terminated prior to
March 1, 2012, on account of Disability, your performance-based SARs, as
described in Section 2 below, will expire ninety (90) days after March 1, 2012.
If all of your SARs are exercisable as of the date of the termination of your
employment or other association on account of Disability, your SARs will expire
ninety (90) days after the date your employment or other association ends. For
all purposes of this Award, “Disability” shall have the same meaning as that
term is defined in your employment agreement with the Company in effect as of
the date of this Award Agreement.

 

  (c) If the termination of your employment or other association is on account
of your death, or you die within ninety (90) days of the termination of your
employment or other association (other than when terminated for cause), your
time-vested SARs will expire on the date that is twelve (12) months after your
death. Your performance-based SARs will expire on the date that is the later of
twelve (12) months after the date of your death or ninety (90) days after
March 1, 2012.



--------------------------------------------------------------------------------

  (d) If the termination of your employment or other association is for cause,
as determined in good faith by the Committee, the date your employment ends.

 

  (e) In all other cases, ninety (90) days after your employment or other
association ends.

Notwithstanding any contrary provision of this Award, as to any SARs which have
not then become exercisable, the Company may cancel these SARs at any time and
without prior notice, and as to SARs which are then exercisable the Company may
cancel these SARs at any time on ninety (90) days prior notice to you, in
response to actions taken by you that could be considered detrimental to the
Company or any of its Affiliates. Whether any of your actions could be
considered detrimental will be determined by the Compensation Committee of the
Board of Directors (the “Committee”) consistent with the definition of Cause as
defined in your employment agreement.

 

2. Exercise of SARs.

The Shares shall be divided into two portions for vesting:

 

  (a) Time-vested SARs: Seventy-five percent (75%) of the number of shares at
target level will vest in equal annual installments on each November 17 over a
consecutive three-year period, with the first installment vesting on
November 17, 2009, until fully vested.

 

  (b) Performance SARs: Except in the case that your employment or other
association is terminated or there is a Change in Control prior to March 1,
2012, as set forth below, the remaining twenty-five percent (25%) of the number
of shares at target level will vest on March 1, 2012, following certification by
the Committee of the performance of the Company based on the level of the
Company’s net operating profit after taxes (“NOPAT”) less a charge for the
Company’s weighted average cost of capital (“WACC”), in the aggregate for the
2009 through 2011 fiscal years. If the Company’s performance target is met for
the three-year performance period, the remaining 25 percent (25%) of the shares
will vest and become exercisable on March 1, 2012. If the Company’s performance
meets the minimum specified performance threshold level but falls below the
target level, a portion of the performance-based grants of SARs will vest on a
pro rata basis. If the Company’s performance exceeds the target level, you may
receive additional SARs up to a maximum of 150 percent (150%) of the target
level award.

 

  i) If your employment or other association is terminated prior to March 1,
2012 on account of your death, Disability or retirement, your performance SARs
will vest on March 1, 2012 on a pro-rata basis for the time that you were
employed during the performance period, provided that the pro rata amount of
performance SARs that will vest on March 1, 2012, will be no fewer than the
total shares at target level less the previously vested portion of the
time-vested SARs.

 

  ii) If your employment or other association is terminated prior to March 1,
2012 by you for Good Reason, or by the Company other than for Cause, as those
terms are defined in your employment agreement, your performance SARs will vest
immediately as of the date of the termination of your employment or other
association at the target level and in the same ratio as your the time-vested
SARs. For example, if you had completed two years of employment following the
date of grant, two thirds of your time-vested awards would be vested, and two
thirds of your performance SARs at target level will also vest.

 

  iii) Upon Change in Control, as defined in the Plan, any remaining time-vested
SARs will immediately become exercisable. Your performance SARs will vest
immediately on a pro rata basis based on the actual performance of the Company
over the completed portion of the performance period prior to the Change in
Control event, provided that the pro rata amount of performance SARs that will
vest will be no fewer than the total shares at target level less the previously
vested portion of the time-based share awards.

 



--------------------------------------------------------------------------------

  (c) Subject to the provisions of this Section 2, until these SARs expire, you
may exercise them as to the number of SARs identified in the table below, in
full or in part, at any time on or after the applicable Exercise Date or dates
identified in the following table:

 

Number of Time-Vested

Shares in Each Installment

 

Initial Exercise Date
for Shares in Installment

#

  November 17, 2009

#

  November 17, 2010

#

  November 17, 2011

 

  (d) No shares of Common Stock shall be issued to Participant prior to the date
on which the SARs are exercised in accordance with this Section 2. Upon exercise
of the SARs, the Participant shall be entitled to receive a number of Issued
Shares for each share with respect to which the Stock Appreciation Rights are
exercised equal to (i) the excess of the Fair Market Value of one share on the
date of exercise over the Grant Price, divided by (ii) the Fair Market Value of
one share on the date of exercise. The Issued Shares shall be issued in
book-entry form, registered in Participant’s name or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be.
The Company will not deliver any fractional share of Common Stock but will pay,
in lieu thereof, cash equal to the Fair Market Value of such fractional share;

 

  (e) Except as otherwise provided in this Section 2, during any period that any
of these SARs remain outstanding after your employment or other association with
the Company and its Affiliates ends, you may exercise them only to the extent
they were exercisable immediately prior to the end of your employment or other
association. In no event may any of these SARs be exercised after they expire as
determined in accordance with Section 2.

 

  (f) At any time, you may exercise these SARs by delivery to the Company at its
principal executive offices (the date such delivery occurs is hereinafter
referred to as, the “Exercise Date”) a notice which shall state that Participant
elects to exercise the SARs as to the number of shares specified in the notice
as of the date specified in the notice. Such notice should be made to the stock
administrator at the Company headquarters or its designee. All notices will be
acknowledged and validated by the Company prior to actual exercise of a SAR.

 

3. Transfer of SAR. You may not transfer any or all of these SARs except by will
or the laws of descent and distribution, and, during your lifetime, only you (or
in the event of your disability, your legal guardian or representative) may
exercise these SARs. Any attempt to sell, pledge, assign, hypothecate, transfer
or otherwise dispose of the SARs granted by this Award in contravention of this
Award or the Plan shall be void.

 

4. No Rights as a Stockholder. You shall have no rights as a stockholder of any
Stock covered by these SARs until the Exercise Date and entry evidencing such
ownership is made in the stock transfer books of the Company. Except as may be
provided under Section 4(c) of the Plan, the Company will make no adjustment for
dividends (ordinary or extraordinary whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
the Exercise Date.

 

5. Notices. Except as otherwise provided herein, all notices, requests, demands
and other communications under this Award shall be in writing, and if by
telecopy, shall be deemed to have been validly served, given or delivered when
sent, or if by personal delivery or messenger or courier service, shall be
deemed to have been validly served, given or delivered upon actual delivery (but
in no event may notice be given by deposit in the United States mail), at the
following addresses, telephone and facsimile numbers (or such other address(es),
telephone and facsimile numbers a party may designate for itself by like
notice):

 

     If to the Company: Advance Auto Parts, Inc. located at 5008 Airport Road,
Roanoke, Virginia, 24012, Attention: General Counsel or by telephone at
(540) 561-3225 or telecopy at (540) 561-1448;

 

     With copy to: Advance Auto Parts, Inc. located at 5008 Airport Road,
Roanoke, Virginia, 24012, Attention: Senior Vice President, Human Resources or
by telephone at (540) 561-6841 or telecopy at (540) 561-6918;



--------------------------------------------------------------------------------

     If to you, the Participant, to your home address on record at Advance Auto
Parts or your business address at Advance Auto Parts.

 

6. Miscellaneous.

 

  (a) This Award is made under the provisions of the Plan and shall be
interpreted in a manner consistent with it. To the extent that any provision in
this Award is inconsistent with the Plan, the provisions of the Plan shall
control. The interpretation of the Committee of any provision of the Plan, the
SARs or this Award, and any determination with respect thereto or hereto by the
Committee, shall be binding on all parties.

 

  (b) Nothing contained in this Agreement shall confer, intend to confer or
imply any rights to an employment relationship or rights to a continued
employment relationship with the Company or any Affiliate in your favor or limit
the ability of the Company or an Affiliate, as the case may be, to terminate,
with or without cause, in its sole and absolute discretion, your employment
relationship with the Company or such Affiliate, subject to the terms of any
written employment agreement to which your are a party;

 

  (c) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other Person. To the extent that
any Person acquires a right to receive payments form the Company or any
Affiliate pursuant to an Award, such right shall be no greater than the right of
any unsecured creditor of the Company or any Affiliate;

 

  (d) The Company shall not be required to deliver any shares of Common Stock
upon exercise of any Stock Appreciation Rights until the requirements of any
federal or state securities laws, rules or regulations or other laws or rules
(including the rules of any securities exchange) as may be determined by the
Company to be applicable are satisfied;

 

  (e) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control;

 

  (f) Capitalized terms used but not defined herein shall have the meaning
assigned under the Plan.

 

  (g) This Award is intended to be consistent with your employment agreement
with the Company in effect on the date first written above. To the extent that
any provision of this Award Agreement is inconsistent with the terms of your
employment agreement with the Company in effect on the date first written above,
the provisions of this Award Agreement shall control with respect to this Award.

 

7. Income Tax Matters. The Company makes no representation or warranty as to the
tax treatment of your receipt or exercise of these SARs or upon your sale or
other disposition of the shares acquired through the exercise of the SARs. You
should rely on your own tax advisors for such advice. In order to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal
or state payroll, withholding, income or other taxes, which are your sole and
absolute responsibility, are withheld or collected from you at the time of your
exercise of the SARs. The Company will inform you of alternative methods to
settle any applicable taxes due prior to the first vesting date of your Award.

In Witness Whereof, this Award has been executed by the Company as of the date
first above written.

 

ADVANCE AUTO PARTS, INC. By:      

 

Accepted by:       Participant